
	

114 HR 4861 IH: Access to Substance Abuse Treatment Act
U.S. House of Representatives
2016-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4861
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2016
			Ms. DeLauro introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to authorize grants to health centers to expand access to
			 evidence-based substance abuse treatment services.
	
	
 1.Short titleThis Act may be cited as the Access to Substance Abuse Treatment Act of 2016. 2.Expanded access to substance abuse treatment servicesTitle V of the Public Health Service Act is amended—
 (1)by redesignating the second section 514 (42 U.S.C. 290bb–9; relating methamphetamine and amphetamine treatment initiative) as section 514B; and
 (2)by inserting after section 514B, as so redesignated, the following:  514C.Expanded access to substance abuse treatment services (a)In generalThe Director of the Center for Substance Abuse Treatment shall make grants to Federally qualified health centers, substance abuse treatment centers, rehabilitation treatment centers, or residential treatment centers to expand access to substance abuse treatment services for adults, adolescents, and children by—
 (1)increasing education, screening, care coordination, risk reduction interventions, or counseling regarding the availability of testing, treatment, and clinical management for patients with or at risk of HIV/AIDS, hepatitis C, and other diseases associated with opioid use disorders;
 (2)enhancing clinical workflow to improve substance abuse treatment services; (3)enhancing the use of health information technologies to improve the effectiveness of substance abuse treatment services and increase patient engagement;
 (4)educating patients and community members on opioid use disorders, including the use of opioid antagonists in preventing opioid overdose;
 (5)expanding treatment capacity in rural and underserved communities through the use of telemedicine; (6)providing treatment transition and coverage for patients reentering communities from criminal justice settings or other rehabilitative settings;
 (7)training and certifying opioid use disorder treatment providers, including physicians, nurses, counselors, social workers, care coordinators, and case managers;
 (8)supporting innovative delivery of medication-assisted treatment; and (9)enhancing prevention using evidence-based methods proven to reduce the number of persons with opioid use disorders.
 (b)PriorityIn awarding grants under this subsection, the Director shall prioritize grants to Federally qualified health centers, substance abuse treatment centers and programs, rehabilitation treatment centers and programs, and residential treatment centers—
 (1)serving communities with a greater incidence of substance abuse; or (2)providing, or proposing to incorporate, medication-assisted treatment.
							(c)Requirements
 (1)Evidence-based, cost-effectiveServices funded through a grant under this subsection shall be— (A)evidence-based; and
 (B)cost-effective. (2)Manner of providing servicesServices funded through a grant under this section—
 (A)may be provided by the grantee directly or through referrals to other providers with which the grantee has a formal relationship; and
 (B)shall be provided in a manner reflecting person-centered care. (d)ProvidersProviders treating patients for substance use disorders pursuant to a grant under this subsection shall be licensed or credentialed, as applicable, in the States involved to treat such patients for such disorders.
 (e)DefinitionsIn this section: (1)The term Federally qualified health center has the meanings given the terms in section 1861(aa) of the Social Security Act.
 (2)The term substance abuse treatment services includes the following: (A)Screening, assessment, and diagnosis, including risk assessment.
 (B)Patient-centered treatment planning or similar processes, including risk assessment and crisis planning.
 (C)Outpatient substance use services, including medication-assisted treatment, and related behavioral health services.
 (D)Targeted case management. (E)Peer support, counselor services, and family supports.
 (F)Harm reduction and syringe services programs. (f)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $1,000,000,000 for each of fiscal years 2017 through 2022..
			
